Russele, J.
1. The defendant enters upon liis trial with the presumption of innocence in his favor, which is equivalent to evidence authorizing his acquittal, but this presumption does not necessarily remain until the end of the investigation; it remains until it is rebutted by proof which is sufficient for that purpose. Consequently, it was not error for the court to charge the jury that “the defendant enters upon his trial presumed by law to be innocent, which presumption remains and continues with him throughout and until the end of the trial, /unless at some time *27during- tlie progress of the trial such presumption of innocence is over- - come by proof.”
Decided July 5, 1910.
Conviction of manslaughter; from Earl}' superior court — Judge WorriU-. January 21, 1910.
Glessner é Park, for plaintiff in error.
J. A. Laing, solicitor-general, B. B. Arnold, contra.
2. The evidence authorized the instructions of the trial .ju'dge upon the subject of voluntary manslaughter. Construing the evidence as a whole, the evidence of mutual intent to fight was ample. The charge of the court was a full and fair exposition of the law applicable to each of the several grades of homicide involved, and a careful review of the evidence demonstrates that the special exceptions offered no sufficient reason for granting- a new trial. Judgment affirmed.